DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (i.e. claims 2-6 and 9-14) in the reply filed on 05/31/2022 is acknowledged. The traversal is on the ground(s) that Groups I and II can be searched without a serious burden because Groups I and II require the same components and that the tool of claim 2 is the same tool to be used in the method of claim 1. This is not found persuasive because: i) the same special technical feature shared by Groups I and II does not make a contribution over the prior art of record (See CTRS dated 03/31/2022), ii) other components of the Groups I and II are NOT shared or same technical components, iii) the tool of claim 2 is NOT the same tool to be used in the method of claim 1 because the tool of claim 2 requires a first stamper, a second stamper, and a control unit whereas the tool in the method of claim 1 does not; iv) although there may be some overlap of the search for the inventions there is nothing to indicate that the search would be coextensive; v) and the examination on the merits of apparatus claims differs from that of method claims. Therefor the extra search and/or examination burden for addressing multiple inventions poses a serious burden to the examiner. The requirement is still deemed proper and is therefore made FINAL.
Note
Examiner wishes to point out to applicant that claim(s) 2-6 and 9-14 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-6 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plastic sheet is pressed and heated between the tool halves while a pattern is imprinted on first and second faces of the plastic sheet” which is indefinite. The language states a heating result obtained by the mold halves without setting forth well-defined boundaries of the invention. It is unclear how the tool halves are capable of heating the plastic sheet. According to paragraphs [0015] and Fig. 1 of applicant’s published application, the tool halves by themselves are incapable of obtaining the claimed heating result. See MPEP §§ 2173.03 and 2173.05 (g). Examiner recommends applicant change the limitation with language that is consistent with applicant’s specification.
Claim 2 recites “wherein at least one camera evaluates the embossed plastic sheet to determine an error data based on the relative position of the first and second reference marks, and wherein a control unit adjusts the embossing tool based on the error data for subsequent embossing operations” which makes the scope of the claim unclear. However, claim 2 does not positively recite the ‘at least one camera’ and ‘a control unit’ as structural elements of the claimed tool. For this reason, the language can have multiple plausible interpretations including an interpretation in which these elements are not required or amount to intended operations/uses of the claimed tool. Thus, it is unclear if the ‘at least one camera’ and ‘a control unit’ and their functions are required by claim 2. Claims 2-6 and 9-14 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to 112 (b) issues of claim 2 explained above.
Claims 3-6 and 9-14 is/are rejected as being dependent from claim 2 and therefor including all the limitation thereof.
Claims 4 and 9 recite “the first tool half is moved by means of a plurality of servos” which makes the scope of the claim unclear. Claims do not positively recite the ‘plurality of servos‘ as structural elements of the claimed tool. For this reason, the language can have multiple plausible interpretations including an interpretation in which the servos are not required or amount to intended operation/use of the first tool half. Thus, it is unclear if the ‘servos’ are required by the claim. 
Claims 11 and 13 is/are rejected as being dependent from claim 4 and therefor including all the limitation thereof.
Claims 5, 10, and 11 recite “wherein the tool is configured to make four or more reference marks on the plastic sheet” which is indefinite. Claim 2 introduces two types of reference marks (i.e. first reference marks and second reference marks). It is unclear if the ‘reference marks’ in claim 5 are referring to the first reference marks, second reference marks, or both. The number of reference marks required by claim 5 is also unclear. It is unclear if the ‘four or more reference marks’ in claim 5 are referring to four or more first reference marks, four or more second reference marks, four or more reference marks in total of the first and second reference marks, or four or more reference of the first reference marks and four or more reference of the second reference marks.  
Claims 14 is/are rejected as being dependent from claim 5 and therefor including all the limitation thereof.
Claims 6 and 12-14 recite “wherein the tool is configured to make the reference marks separate from an area where a fine optical pattern is embossed” which is indefinite. Claim 2 introduces a pattern imprinted/embossed by the tool halves. It is unclear in the “pattern” in claim 2 and the ‘final optical pattern’ in these claims are the same or different patterns. The claims can be interpreted as if they are different patterns; however, they appear to be the same pattern in applicant’s specification in view of paragraphs [0002], [0015],  and [0017] of applicant’s published application. 
Prior Art
Claims 2-6 and 9-14 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claims and the prior art due to 112 (b) issues explained above.
Prior art that is considered to be pertinent to Applicant’s disclosure:
Jaderberg (US 20140367886) discloses a tool for embossing a plastic sheet (P0033, Fig. 1), the tool comprising a first tool half and a second tool half (P0033, Fig. 1), wherein the plastic sheet is pressed and heated between the tool halves while a pattern is imprinted on first and second faces of the plastic sheet by means of a first stamper and a second stamper associated with the first and second tool halves respectively (P0033, 0047, 0058), wherein at least one of the first and second stampers is floating in relation to the first tool half and the second tool half, respectively for the benefit(s) of allowing thermal expansion/contraction and/or preventing damage of the stamper during heating/molding (P0067-0068).;
Kitahara (US 20150318013) discloses first and second stampers (upper and lower molds 41) capable of embossing/imprinting a pattern (14A) on an upper and a lower side of a plastic sheet, at least a first reference mark (upper registration mark 14M) on the upper side the plastic sheet, and at least a second reference mark (lower registration mark 14M)  on the second face of the plastic sheet, to determine an alignment error data based on the relative position of the first and second reference marks, and adjust position of the first and second stampers to correct the alignment error before performing subsequent embossing (P0104-0105, Figs. 10-11);
Lundvall  (US 20110058239) discloses a pair of embossing tools (510, 520) capable of embossing a pattern (primary product features) and reference marks (secondary/registration features) on upper and lower sides of a sheet, an optical means (540) capable of evaluating the embossed plastic sheet to determine an alignment error based on the reference marks (secondary/registration features), and a control system (550) capable of adjusting position of the embossing tools to correct the alignment error (P0107-0118, and Fig. 17), wherein the optical means can be a camera;
Dong discloses (US 20100140312 A1) discloses a pair of embossing tools capable of embossing a pattern and reference/alignment marks/patterns on upper and lower sides of a sheet, a measurement unit for evaluating the embossed plastic sheet to determine an alignment error based on the reference/alignment marks/patterns, and a control unit for adjusting position of the embossing tool to correct the alignment error (P0008-0009, Fig. 3, Fig. 9); and
Kast (US 20130147070) discloses a first half (1) and a second half (2) for embossing, wherein the first tool half is moved by means of a plurality of actuators and a control system controls the actuators individually such that the tool halves are capable of closing in an inclined manner (P0045, 0051, Figs.
1-2c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743